Citation Nr: 1630325	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and stepson


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had service in the United States Navy from August 1952 to June 1956 and from January 1958 until March 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In October 2015, the Veteran and his stepson testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). 

In December 2015, this case was remanded for further development. 

The claim was subsequently denied in a March 2016 Supplemental Statement of the Case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise that there is a nexus between the Veteran's in-service noise exposure and his current right ear hearing loss disability. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is already service connected for both his left ear hearing loss and tinnitus. The Veteran testified that he began to have problems with his hearing around 2002. The Veteran reports that his primary occupation in service was as a barber but he had three years with a tech force where he had exposure to 3" and 5" gun fire aboard the ship. The Veteran also reported that he was exposed to loud noises via air grinders, clipping hammers, ship engines, boilers, hydraulics and forced air blowers. 

In terms of element (1) of service connection, the Veteran has a current hearing loss disability for VA purposes on his most recent examination. On the authorized audiological evaluation in February 2016 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
40

Speech audiometry revealed speech recognition ability of 84 percent in the right ear.

The Veteran alleges and is found to be credible that he had noise exposure while in service. Therefore, element (2) of service connection is satisfied. 

In terms of element (3), finding a nexus between the current hearing loss disability and the Veteran's in-service noise exposure, there are conflicting opinions. 

A March 2012 VA examination did find a nexus between the Veteran's hearing loss and service for both ears but did not find, at the time, that the Veteran had a current hearing loss disability in his right ear. The rationale for the opinion was that the Veteran's Standard Form 88 test results (but did not specify what year these results were) indicated a mild shift in hearing while in service. The Veteran also alleged exposure to gun fire and that type of noise exposure has been shown to result in development of hearing loss. 

A private evaluation in August 2012 noted there were inconsistent test results and therefore no opinion could be rendered. 
 
A January 2015 private examination opined that "it cannot be ruled out that his past history of acoustic trauma and exposure to hazardous noise while in the military are contributing factors to his current hearing threshold levels and tinnitus". 

A June 2015 VA examination found that the Veteran was presumed to have a nexus between his hearing loss and service based on being service-connected for his left ear. However, the examiner found no current hearing loss disability in the right ear. 

In a February 2016 VA examination, the examiner found that the Veteran's hearing loss was less likely than not related to service. The rationale for this negative opinion was the Veteran's 14-year history of occupational noise exposure after service without use of hearing protection and no documentation of hearing loss in service. Moreover, the examiner notes there is no clinically significant shift in hearing sensitivity during service. However, the examiner did not review the March 2012 VA examiner's positive nexus opinion. More importantly, the examiner did not indicate that the January 2015 private examination was considered which was specifically directed by the remand instructions. 

A review of the records shows that most the Veteran's in-service examinations did not evaluate him for hearing loss. Specifically the July 1952 enlistment examination, June 1956 separation examination, January 1958 re-enlistment examination and October 1961 re-enlistment examination did not test the Veteran for hearing loss. The July 1967 re-enlistment examination did test for hearing loss and there were no threshold shifts. The February 1973 exit examination does show a slight threshold shift bilaterally at 3000, 4000 and 6000 hertz at the level of 10 for each. A January 1973 audiogram seems to show a shift of 15 at 3000 hertz and 20 at 4000 hertz. 

The Board notes that the March 2012 VA examiner found the threshold shift to be significant enough to find a nexus for bilateral hearing loss. Moreover, the Board notes that it appears that the February 2016 examination did not consider some of the Board's remand directives nor did it consider the March 2012 positive nexus opinion. 

Based on the fact that there are competing nexus opinions and that the latest negative opinion does not consider all the appropriate evidence, the Board finds that the evidence is at least in equipoise and the claim should be granted. 





ORDER

Entitlement to service connection for right ear hearing loss is granted. 


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


